Exhibit 10.1

ASCENT SOLAR TECHNOLOGIES, INC.


JOINDER TO NOTE PURCHASE AGREEMENT


September 28, 2015


Reference is hereby made to that certain Note Purchase Agreement dated as of
September 4, 2015 (the “Purchase Agreement”) by and among ASCENT SOLAR
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and the persons and
entities named on the Schedule of Purchasers attached hereto as Exhibit A
(individually a “Purchaser,” and collectively, the “Purchasers”). Capitalized
terms used herein but not otherwise defined have the meanings assigned to them
in the Purchase Agreement.
1.
The undersigned hereby acknowledges receipt of a copy of the Purchase Agreement.



2.
The undersigned agrees to be bound by the provisions of the Purchase Agreement
as a “Purchaser” thereunder as of the date hereof.



3.
Exhibit A to the Purchase Agreement is hereby deleted and replaced in its
entirety by the revised Exhibit A attached to this Joinder to Purchase
Agreement.



4.
Conversion Limitation – Stockholder Approval. The undersigned and the Company
agree that at no time may any Notes issued under the Purchase Agreement be
converted into shares of the Company’s Common Stock if the number of conversion
shares to be received, when aggregated with all other shares of Common Stock
that may be issued upon conversion of all of the Notes issued under the Purchase
Agreement (and also including any other shares that may be issued in any other
transactions which may be aggregated under applicable Nasdaq listing rules),
would result in the issuance of more than 19.999% of the amount of Common Stock
of the Company outstanding as of July 22, 2015 (as determined in accordance with
applicable Nasdaq listing rules), unless (i) the Company’s stockholders shall
have approved the issuance of shares of Common Stock in excess of 20% of the
amount of Common Stock of the Company issued and outstanding as of July 22, 2015
in accordance with applicable Nasdaq listing rules, or (ii) Nasdaq has provided
a waiver of any applicable Nasdaq listing rules requiring stockholder approval.



5.
Conversion Limitation – 10% Ownership. The undersigned and the Company agree
that, notwithstanding any other provision in this Agreement or the Notes, at no
time may (x) the undersigned’s Notes be converted or (y) any other shares of
Common Stock be issued to the undersigned if the number of shares of Common
Stock to be received by the undersigned pursuant to such conversion or other
issuance, when aggregated with all other shares of Common Stock then
beneficially (or deemed beneficially) owned by the undersigned, would result in
the Purchaser beneficially owning more than 9.9% of all Common Stock outstanding
as determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.




1

--------------------------------------------------------------------------------






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this JOINDER TO NOTE PURCHASE
AGREEMENT as of the date first written above.


COMPANY:


ASCENT SOLAR TECHNOLOGIES, INC.




By: /s/ Victor Lee
Name: Victor Lee
Title: Chief Executive Officer


PURCHASER:


SENG WEI SEOW






By: /s/ Seng Wei Seow
Name: Seng Wei Seow
























SIGNATURE PAGE TO JOINDER TO NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------




Exhibit A


Schedule of Purchasers






NAME AND ADDRESS OF PURCHASER:
NOTE AMOUNT:
Closing Date:
Global Ichiban Limited
$1,000,000
September 4, 2015
Seng Wei Seow
$500,000
September 4, 2015
Seng Wei Seow
$500,000
September 28, 2015
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







